Citation Nr: 1234436	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied the Veteran's claim for service connection for a psychiatric disorder.  In June and September 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.


FINDING OF FACT

The Veteran's current psychiatric disability (to include anxiety, depression, recurrent major depression, panic disorder with agoraphobia, and paranoid schizophrenia) did not manifest in service, within the one year presumptive period, or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

A psychiatric disorder (to include anxiety, depression, recurrent major depression, panic disorder with agoraphobia, and paranoid schizophrenia) was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in January 2009.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and all of the identified and available post-service treatment records.  Additionally, while VA afforded the Veteran the opportunity for a VA examination, the record reflects that he failed to report for the examination in June 2011.  In a June 2011 letter, the AMC notified the Veteran that he would be scheduled for a VA examination and that failure to report to the examination, without good cause, could result in denial of the claim.  Nonetheless, he failed to report for the examination and did so without good cause. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits. 

Legal Criteria

Initially, the Board notes that the evidence does not reflect that the Veteran served in combat.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran asserts that his current psychiatric disability was incurred in service.  

The Veteran's service treatment records reflect that his psychiatric evaluation was normal at his enlistment examination in August 1978.  In October 1982, the Veteran requested to see a psychiatrist for anxiety after returning from absence without leave (AWOL).  He was referred for an anxiety reaction and it was noted that he had been involved in binge drinking for several days and admitted to daily alcohol use.  He was observed as being in control of his anxiety and the physician indicated that the alcoholic behavior was directly related to anxiety.  A possible Article 15 discharge was noted.  He was referred for drug and alcohol counseling.  His April 1983 discharge examination reflects that alcoholism was noted on his psychiatric evaluation.  On his report of medical history, he denied depression or excessive worry and he denied nervous trouble of any sort.  His discharge examination and DD 214 reflect that the Veteran was discharged due to unsatisfactory performance (Article 15).

Post-service, a March 1994 record from Dallas County Mental Health and Mental Retardation Center reflects that the Veteran complained of depression with suicidal ideation following completion of an alcohol program at VA.  The diagnosis was major depression.  

An August 1998 SSA decision reflects that was awarded benefits for panic disorder with agoraphobia and major recurrent depression.

The Veteran's VA outpatient treatment records dated from January 2005 to December 2008 show that he was diagnosed as having depression, anxiety, paranoid schizophrenia, panic disorder with agoraphobia, and recurrent major depressive disorder.  In January 2005, he said that he had a history of being anxious as a child and reported that his parents believed in voodoo and would not let him take food from anyone outside the home.  He said his main problems began in the mid-1970s when he was "drugged" by some "ladies of the evening".  Shortly after, he said he began having panic attacks.  He said he saw a psychiatrist who put him on Triavil and Valium and his symptoms stopped after three months.  He said things were better until his mother died in 1994.  He said he began having panic attacks again at that time and went to Dallas Mental Health Center where they prescribed Prozac.  

As discussed above, the Veteran was scheduled for a VA examination in June 2011, but he failed to appear.  The VA examination may have provided additional evidence in support of the Veteran's claim, but the duty to assist is not a one way street or a blind alley.  The Veteran also has a duty to cooperate in VA's efforts to assist him.  Hence, the Board must base this decision on the evidence of record.  38 C.F.R. § 3.655.  

In this case, the Veteran's records indicate that he had an anxiety reaction in service, but a chronic disability was not diagnosed other than alcoholism.  Furthermore, at discharge he denied having depression or excessive worry and he denied having nervous trouble of any sort.  Therefore, the evidence does not establish that a chronic psychiatric disability was diagnosed in service, although symptoms of anxiety were noted.

The first documented evidence of a psychiatric disability is the March 1994 treatment record from the Dallas County Mental Health Center which indicates the Veteran was diagnosed with major depression eleven years after discharge from service.  The Board points out that a multi-year time gap between service separation and the earliest documentation of the disease is a factor weighing against a finding of service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the Veteran is competent to describe that which he has observed, including his psychiatric symptoms over the course of his lifetime.  The Board also finds that his statements are generally credible.  Here, however, the Veteran said he had some symptoms in the 1970s, which improved after three months.  He said that he did not begin having problems again until 1994 when his mother died.  Therefore, the medical evidence as well as the Veteran's own statements do not establish continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, there is no medical evidence relating the Veteran's current psychiatric disability to service.  See 38 C.F.R. § 3.303(d).

To the extent the Veteran asserts that his current psychiatric disability is related to service, the Board points out that as a layperson the Veteran is not capable of making medical conclusions; thus, his statements regarding the etiology of his current psychiatric disability are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, however, the question of whether the Veteran's current psychiatric disability is related to service requires specialized training for a determination.  Hence, the Veteran's assertions relating his current psychiatric disability to service cannot be accepted as competent medical evidence. 

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder (to include anxiety, depression, recurrent major depression, panic disorder with agoraphobia, and paranoid schizophrenia) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


